Citation Nr: 0000126	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-36 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the face.

2.  Entitlement to service connection for a skin disorder 
including epidermal cysts and lipoma due to Agent Orange 
exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
secondary to service connected residuals of shell fragment 
wounds to the left knee and upper leg.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis secondary 
to service connected residuals of shell fragment wounds to 
the left knee and upper leg.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epidermal cysts on 
a direct basis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left hand injury.

8.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the left knee and upper leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1967 until May 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a February 1997 decision and remand, the Board determined 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for the residuals of 
a left hand injury, and denied service connection for left 
shoulder and back disability, arthritis, and epidermal cysts 
on a direct basis.  The Board remanded the issues of 
entitlement to service connection for a skin disorder due to 
Agent Orange exposure, and an increased rating for the 
residuals of a shell fragment wound to the left knee and 
upper leg.  Since then, the veteran claimed and appealed the 
issue of entitlement to service connection for residuals of 
shell fragment wounds to the face.  Therefore, the Board 
shall now review these issues.  

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for the 
following disabilities: a left shoulder disability, a back 
disability, epidermal cysts (on a direct basis), arthritis, 
and a left hand injury, are remanded, as discussed below.


FINDINGS OF FACT

1.  The VA does not recognize the appellant's current skin 
problems, as causally related to exposure to herbicide agents 
used in Vietnam. 

2.  The record does not contain evidence of residual 
disability that can be considered residuals of shrapnel 
wounds to the face.

3.  The residuals of the veteran's shell fragment wounds to 
the left knee and upper leg is manifested primarily by 
subjective complaints of pain, and decreased limitation of 
motion; and is productive of no more than moderate muscle 
disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for a skin disorder, including epidermal 
cysts, due to herbicide agents used in Vietnam.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1116, 5107 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1999).

2.  Residual disability due to shrapnel wounds to the face 
were not incurred during service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  A rating in excess of 10 percent for the residuals of a 
shell fragment wound to the left knee and upper leg, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, 4.40, Diagnostic Code 5311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Agent Orange

The veteran asserts on appeal that service connection is 
warranted for variously diagnosed skin disorders as the 
claimed disorders were incurred as the result of his exposure 
to Agent Orange while in the Republic of Vietnam.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
rejected the argument that 38 C.F.R. §§ 3.103(a), 3.159(a); 
VA Adjudication Procedure Manual M21-1, Part III, para. 
1.03(a) and Part IV, para. 2.10(f); and policies set forth in 
other VA documents require VA to assist the claimant in 
developing facts pertinent to the claim even though a well-
grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  With regard to the skin diseases, PCT, and acute 
and subacute peripheral neuropathy, the regulations specify 
that the disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).  According to 38 C.F.R. § 
3.307(a)(6), the term herbicide agent means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.

The record shows that the veteran underwent VA examination in 
May 1994.  There were multiple dermal to subcutaneous 
circumscribed movable firm cystic lesions scattered over both 
upper and lower extremities.  The examiner noted a 
differential diagnosis of multiple epidermal cysts and 
fibromatosis of the abdomen versus multiple lipomas.  A June 
1996 private biopsy report indicates that lesions taken from 
the veteran's anal area were considered to be condyloma 
acuminatum with superficial abscess beneath the epithelial 
lesion.  

The veteran has failed to present medical evidence that he 
suffers from skin manifestations associated with Agent Orange 
during service.  The veteran did serve in the Republic of 
Vietnam during the Vietnam era.  Yet his exposure to Agent 
Orange or other dioxins during that period of service cannot 
be presumed, because he does not meet the other requirements 
for this presumption.  He has not presented evidence that he 
has ever been diagnosed with the aforementioned diseases or 
disorders associated with exposure to herbicides.  There is 
no record of complaints of, or treatment for symptomatology 
consistent with these diseases during or after his active 
service.  Furthermore, the Secretary of VA has formally 
announced that a presumption of service connection based on 
exposure to herbicide exposure in Vietnam is not warranted 
for certain conditions or for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  See 59 Fed.Reg. 341 
(Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996); 65 Fed. 
Reg. 59232 (Nov. 2, 1999).  Accordingly, the Board concludes 
that he has not met his burden of presenting a well-grounded 
claim for service connection.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
this obligation in a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) that informed the 
veteran of the reason his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
evidence needed to make his claim well grounded.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific piece of evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied 
this claim on the basis that it was not well grounded, the 
Board concludes that this was not prejudicial to the veteran.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the 
Board decision disallows a claim on the merits and the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).

II.  Shrapnel Wounds of the Face

The veteran asserts on appeal that service connection is 
warranted for the residuals of shell fragment wound to the 
face.  He maintains that when he suffered shrapnel wounds to 
his knee, for which he is currently service connected, he 
also received shrapnel to the face.    

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of diagnosis of a VA 
diagnosis of old shrapnel wound to the face.  The veteran has 
reported inservice injury.  Furthermore, the VA diagnosis has 
provided the necessary nexus.  The Board also finds that the 
VA has complied with its obligation to assist him with the 
development of his claim.  The record does not indicate, and 
the veteran does not contend, that there is pertinent 
evidence that has not been associated with the veteran's 
claims folder.

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service medical records reflect that the veteran received 
multiple small fragment wounds to the left knee in May 1968.  
Significantly, there are no reported findings related to 
shrapnel wounds to the face.  Further, the veteran only 
reports an injury to the left knee at the May 1969 separation 
examination without mentioning an injury to the face.  The 
veteran's face, head, neck and scalp were considered 
clinically normal.  

Furthermore, although the two May 1969 claims refer to facial 
wounds, the veteran did not report such injury at his first 
post service VA examination for compensation purposes in July 
1969.  In fact, there is no medical report of an injury to his 
face until the May 1994 VA examination, when the veteran 
reported that he received injuries to his left hand, left 
shoulder, left knee and the left side of the face.  
Importantly, however, on examination there were no reported 
residual findings of shrapnel wounds to the face.  The 
physician did report a diagnosis that included old shrapnel 
wounds of the face; however, the physician is clearly merely 
recording information provided by the appellant and not 
providing a medical opinion as to a past history.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); cf. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical comment 
by that examiner, does not constitute "competent medical 
evidence.").

Furthermore, even assuming that the veteran had sustained 
wounds to the face, the record does not support a conclusion 
that the veteran has current disability, that is, an 
impairment in earning capacity as the result of the claimed 
disease or injury as set forth in 38 C.F.R. § 4.1 (1999).  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  The veteran has undergone several 
private and VA examinations without any reported clinical 
findings reflecting any residual injury to the face, including 
scars. 

In summary, service medical records are devoid of any 
references to any treatment or symptomatology concerning such 
shell fragments injuries to the face.  Still further, he has 
not presented post service medical evidence of residual 
disability from such injuries.  Consequently, service 
connection for residuals of shell fragment wounds to the face 
is denied.

III.  Left Knee, Muscle Group XI

The claim for an increased evaluation is well grounded if the 
appellant indicates that he has suffered increased 
disability.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992); Jones v. Brown, 7 Vet.App. 134, 138 (1994).  

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. § 4.1 (1999).  In May 1968, the veteran sustained 
multiple small fragment wounds to the left lower leg and 
knee.  Two wounds of the left knee were debrided.  Less than 
two weeks later, it was reported that he was doing very well 
and the left knee wounds were healing well.  An August 1968 
X-ray showed multiple minute metallic fragments scattered 
throughout the soft tissues of the left knee.  The articular 
and osseous structures were intact and normal.  In January 
1969, examination showed multiple small healed fragment scars 
on the left knee.  There was full range of motion of the left 
knee with no effusion.  The ligaments were stable and the 
McMurray test was negative.  X-ray revealed small fragments 
about the knee.  There were no fragments in the joint or on 
the articular surfaces.  At separation in May 1969, the 
veteran reported that he had left knee pain; however, there 
was no reported residual disability.  

The report of the initial VA examination conducted after 
service discharge in July 1969 revealed several scars that 
were from 2-millimeters (mm.) to 1-centimeter (cm.) in 
diameter in the external area of the knee and upper third of 
the leg.  Some of the scars had black pigment.  There was no 
edema of the leg, ankle or foot.  The pulses were normal.  
There was no deterioration or disfiguration.  The veteran was 
able to ambulate normally.  X-ray revealed several small 
metallic fragments that measured from 0.5 to 3 mm. in the 
soft tissue lying primarily in the anterior aspect of the 
knee.  There was one fragment in the anterior aspect of the 
knee joint. 

Based upon service records and the VA examination, the RO, in 
a January 1970 rating decision, granted service connection 
for the residuals of a gunshot wound to the left knee and 
upper leg.  The RO assigned a 10 percent disability 
evaluation, effective from May 1969.  

A May 1994 VA examination report reflects that the veteran 
stated that when he stepped out his truck, sometimes his knee 
would give away.  He also had severe pain that radiated to 
his hip and back.  There were two 1/2-inch well-healed scars on 
the superior and inferior lateral surfaces of the left knee.  
There was no indication of swelling, deformity, subluxation, 
instability, malunion or nonunion.  The range of motion of 
the left knee was 128 degrees of flexion with extension, 
rotation, abduction, and adduction all 0 degrees. 

Disability evaluations are based on the comparison of 
clinical findings with applicable schedular criteria.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  The location of foreign bodies may establish the 
extent of the missile's penetration and associated damage.  
Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability. 38 C.F.R. § 4.56 (1999).  

The veteran filed his claim for increased ratings in February 
1994, and has appealed the August 1994 rating decision that 
denied his claim.  Effective July 3, 1997, the criteria for 
rating muscle injuries were revised.  The evidence will be 
applied to the rating criteria that are most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups, in effect prior to July 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history and complaint includes service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
Objective findings of slight disability included minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. 
§§ 4.50, 4.56(a) (1996).  

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection.  The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement.  Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue.  
38 C.F.R. §§ 4.50, 4.56 (1999).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles).  
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (1999).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally resulted from a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity.  Objective findings would include relatively large 
entrance and (if present) exit scars, situated as to indicate 
the track of missile through important muscle groups.  There 
would be indications on palpation of moderate loss of deep 
fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
38 C.F.R. § 4.56 (1999).

As revised effective in July 3, 1997, 38 C.F.R. § 4.56 
provides that an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, or the evidence establishes that the muscle 
damage is minimal.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

While the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Residuals of a gunshot wound to the left leg are currently 
rated as 10 percent disabling.  The 10 percent rating 
contemplates moderate impairment to Muscle Group XI 
(posterior and lateral crural muscles, or calf muscles).  To 
warrant a 20 percent rating, the evidence must demonstrate 
moderately severe impairment to this muscle group; and the 
highest or 30 percent schedular rating contemplates severe 
impairment.  Code 5311.  

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, 20 percent where limited to 15 degrees, 30 percent 
when limited to 20 degrees and 40 percent when limited to 30 
degrees.  The normal range of motion of the knee is 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. Part 4, 
Plate II (1999).

As noted previously, 38 C.F.R. §§ 4.56 and 4.72 provide 
guidance on how muscle injuries should be evaluated.  The 
veteran's service medical records indicate that his left leg 
wounds were penetrating wounds.  Although the wounds required 
debridement there is no indication that there were a 
prolonged period of hospitalization for treatment of the 
wounds or objective findings that included marked or 
moderately severe loss of muscle strength, moderately severe 
functional impairment or other findings which establish 
moderately severe disability involving Muscle Group XI.  More 
importantly, at the most recent VA examination in February 
1999 there was no limitation of motion or limitation of 
function involving the left knee.  In fact, the examiner 
commented that there was no detectable residual disability.  

Although there is no evidence of muscle impairment, the Board 
is allowed to examine other disabling manifestations arising 
from this injury.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1999).  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (1999), which 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
Section 4.55 also provides specific rules for combined 
ratings involving muscle injuries.  See 38 C.F.R. § 4.55 
(1996) and (1999).  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court held that the disability in that case - 
scarring - warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  Therefore, the conditions were to be rated 
separately under 38 C.F.R. § 4.25 unless they constituted the 
"same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  Esteban, at 261.  The critical element cited 
was "that none of the symptomatology for any one of those 
three conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.  
Although the veteran is not service connected for arthritis, 
a precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban.   

As the veteran has scar residuals the Board has also 
considered whether the scars warrant separate compensable 
evaluations.  Residual superficial scarring resulting from 
the injury must be poorly nourished with repeated ulceration, 
or tender and painful on objective demonstration for a 
10 percent rating.  38 C.F.R. Part 4, § 4.117, Diagnostic 
Codes 7803, 7804 (1999).  Scars, other than disfiguring 
facial scars, residuals of second or third degree burns, or 
scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (1999).  The record as 
a whole does not show that the scars themselves (as opposed 
to the underlying muscle injury) are productive of any 
significant functional impairment, nor otherwise disabling.  
The most recent report of VA examination in February 1999 
noted there were two 1 x 0.5 cm. oval scars at the lateral 
aspect of the left knee.  They were described as non-adherent 
with no evidence of tenderness, ulceration, discoloration, 
inflammation, disfigurement or underlying tissue loss.  The 
claims file does not indicate that the veteran has ever 
complained of scarring residuals.  As the scars have not been 
shown to result in functional limitation of the left knee, a 
separate rating is not warranted.  See Esteban, supra.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses functional loss due to pain and the 
regulations 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, in reaching 
its conclusion in this case.  The functional loss due to 
pain, however, is adequately covered by the 10 percent under 
DC 5311.  The 1999 VA examination report showed that he could 
walk without limp, cane or other appliance.  Further, there 
was no evidence of soft tissue swelling or edema around the 
left knee and upper leg.  The limitations of flexion and 
extension reported at the February 1999 VA examination 
support only a noncompensable rating under DC 5260 and DC 
5261.  The VA examination report shows that left knee 
extension was 0 degrees and flexion was 124 degrees.  Any 
limitation of motion due to pain is not of such a degree as 
to warrant as separate compensable rating under Diagnostic 
Codes 5260 or 5261, as discussed above. 

Moreover, at the veteran's personal hearing he reported that 
his knee gave away at times and he took medication for knee 
pain.  However, at the most recent VA examination, there was 
no objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat or abnormal movement.  
Further, the examiner commented that there was no evidence of 
painful motion.  The examiner did indicate that there would 
be flare-ups precipitated by weather with 10 percent 
additional functional impairment. 

The veteran is competent to report pain in his knee.  
However, these complaints of pain do not exceed the criteria 
for the current 10 percent rating.  He has not identified 
instability or any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  The 
functional impairment caused by the veteran's disability is 
manifested by pain, which results in slight limitation of 
motion, which is appropriately compensated by the current 10 
percent rating.  I conclude that the schedule does not 
support an increased rating due to pain alone.  Rather, the 
functional limitations due to pain are assessed in assigning 
the appropriate percentage rating under the diagnostic code.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.40, Part 
4 (1999).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran has offered 
very little in regards to his employment and 
service-connected disability.  The VA examination report 
dated in February 1999 shows that he works on mobile homes.  
He has not produced objective evidence that would indicate 
that his service-connected disability has interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although the veteran has reported that has a painful left 
knee, he has not been hospitalized or received any outpatient 
treatment for his disability.  Further, as noted above, the 
veteran's left knee was pain free on motion and there were no 
other symptoms reported that could be considered disabling.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

Service connection for a skin disorder including epidermal 
cysts and lipoma due to Agent Orange exposure is denied.

Service connection for residuals of shell fragment wounds to 
the face is denied.

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the left knee and upper leg is 
denied.


REMAND

As noted above, in February 1997, the Board determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for the residuals of a 
left hand injury, and denied service connection for a left 
shoulder disability, a back disability, arthritis, and 
epidermal cysts on a direct basis.  In a statement received 
in June 1997, the veteran referred to treatment records; his 
service connected shell fragments wounds; and his back 
disability.  For reasons that are not clear, the RO in a 
January 1999 rating decision, inter alia, also denied service 
connection for a left shoulder disability, a back disability, 
arthritis, and epidermal cysts on a direct basis.  This 
decision also denied service connection for a left-hand 
injury (shrapnel wound).  In a statement received in May 
1999, the veteran noted his confusion, and provided a notice 
of disagreement (NOD) to each disability.  A supplemental 
statement of the case (SSOC) followed in June 1999.  The 
veteran's representative in the September 1999 VA Form 646 
and October 1999 brief to the Board referred to these issues.  
This can be considered as a substantive appeal for each 
issue.  As the Board adjudicated these issues previously, the 
RO should have reviewed them according to the laws and 
regulations that pertain to finality.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should reevaluate the 
veteran's claims for service connection 
for the residuals of a left-hand injury, 
a left shoulder disability, a back 
disability, arthritis, and epidermal 
cysts on a direct basis.  The veteran 
should be supplied with information about 
the prior denial of service connection 
for these disabilities and the laws and 
regulations applicable to the finality of 
prior Board decisions; and a discussion 
of the effect of the prior denial on the 
current claim.  

2.  The RO should then review the claims 
for service connection.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a SSOC and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







